DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (Zuberi) (Patent/Publication Number US 2007/0151799) in view of design choice. 
	Regarding claims 1-4, 6, and 8, Zuberi discloses a tubular member for an exhaust gas treatment device (14, 24, 22, 46) and method of manufacturing, comprising: a tubular main body (20, 24, 22, 26) made of a metal (e.g. See Paragraphs [0032-0034]); and an insulating layer (14, 32) formed at least on an inner peripheral surface of the tubular main body (22, 24) (e.g. See Paragraphs [0034] The respective portions 20, 22, 24, 26 of the exhaust gas pathway are typically made of metal, such as iron, stainless steel, aluminum, tin, alloy or the like and thus exhibit "metallic" thermal conductivity behavior. …  The substantially fibrous porous nonwoven refractory material layer 14, in contrast, is typically made of a fibrous refractory material that is more typically mostly or completely composed of ceramic fibers. Thus, the substantially fibrous porous nonwoven refractory material layer 14 has a relatively low thermal conductivity (although it may have a relatively high heat capacity) and functions as an insulator to prevent heat from escaping through the respective portions 20, 22, 24, 26 of the exhaust gas pathway and instead be retained in the system 5 to more quickly raise the temperature of the catalyst located on the substantially fibrous porous nonwoven refractory material layer 14 or further downstream on another catalytic converter device. …. In either case, the substantially fibrous porous nonwoven refractory material layer portion 14 still functions as a thermal insulator to redirect heat away from the pathway 10 and to the catalyst. Further, the insulating effects of the substantially fibrous porous nonwoven refractory material layer 14. ….) (e.g. See Paragraphs [0032-0034]), wherein the insulating layer contains glass containing a crystalline substance (e.g. See Paragraphs [0037] As shown in FIG. 3B, the fibers 32 are typically refractory, are more typically metal, metal oxide, metal carbide and/or metal nitride, and are still more typically made of one or more of the following materials: alumina, silica, mullite, alumina-silica, aluminoborosilicate, mixtures of alumina and silica, alumina enhanced thermal barrier ("AETB") material (made from aluminoborosilicate fibers, silica fibers, and alumina fibers), zirconia, aluminum titanate, titania, yttrium aluminum garnet (YAG), aluminoborosilicate, alumina-zirconia, alumina-silica-zirconia, magnesium silicate, magnesium aluminosilicate, sodium zirconia phosphate, silicon carbide, silicon nitride, iron-chromium alloys, iron-nickel alloys, stainless steel, mixtures of the same, and the like. …. . Alternately, the substantially fibrous porous nonwoven refractory material 14 comprises ceramic fibers 32 having amorphous, vitreous, vitreous-crystalline, crystalline, metallic, toughened unipiece fibrous insulation (TUFI) and/or reaction cured glass (RCG) coatings. Still alternately, the substantially fibrous porous nonwoven refractory material 14 comprises Fibrous Refractory Ceramic Insulation (FRCI) material. The refractory fibers 32 may be amorphous, vitreous, partially crystalline, crystalline or poly crystalline. … . [0039] The fibers 32 form a porous matrix and are typically sintered or otherwise bonded together at their intersections. The substantially fibrous porous nonwoven refractory material layer 14 is typically at least about 60% porous, is more typically at least about 80% porous, and is still more typically at least about 90% porous. …. . This may be accomplished by varying the density and porosity of a single fibrous porous nonwoven refractory material layer 14 composition, or, alternately, by forming a fibrous porous nonwoven refractory material layer 14 from a plurality of sublayers 34, wherein each sublayer 34 is characterized by fibers of different size, aspect ratio and/or density (see FIG. 3C) or by applying a densifying coating such as aluminosilicate glass (typically with alkaline or alkaline earth fluxes), borosilicate glass, yttria-alumina-silicate glass, aluminaborosilicate glass, clay suspensions, ceramic suspensions, ceramic powders and precursors with foaming agents (such as azodicarbamides), whiskers, or the like.) (e.g. See Paragraphs [0035-0039]).  However, Zuberi fails to disclose the insulating layer has a porosity of from 1% to 12% , a maximum size of 50 μm or less, and a thickness of from 50 μm to 800 μm.	
	Regarding the specific range of the porosity of the insulating layer, it is the examiner’s position that a range from 1% to 12%, a maximum size of 50 μm or less of the porosity, and from 50 μm to 800 μm of the thickness, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as  mass flow rate of the exhaust gas, as well as the size of the engine and exhaust gas system, properties of materials for making the exhaust gas treatment components, and the controlled temperature of the exhaust gas treatment components.  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense.  (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
	Regarding claim 5, Zuberi further discloses wherein the glass contains silicon, boron, and magnesium (e.g. See Paragraphs [0037] As shown in FIG. 3B, the fibers 32 are typically refractory, are more typically metal, metal oxide, metal carbide and/or metal nitride, and are still more typically made of one or more of the following materials: alumina, silica, mullite, alumina-silica, aluminoborosilicate, mixtures of alumina and silica, alumina enhanced thermal barrier ("AETB") material (made from aluminoborosilicate fibers, silica fibers, and alumina fibers), zirconia, aluminum titanate, titania, yttrium aluminum garnet (YAG), aluminoborosilicate, alumina-zirconia, alumina-silica-zirconia, magnesium silicate, magnesium aluminosilicate, sodium zirconia phosphate, silicon carbide, silicon nitride, iron-chromium alloys, iron-nickel alloys, stainless steel, mixtures of the same, and the like.) (e.g. See Paragraphs [0037-0039]).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zuberi et al. (Zuberi) (Patent/Publication Number US 2007/0151799) in view of design choice, and further in view of Takase et al. (Takase) (Patent/Publication Number US 2017/0260887). 
	Regarding claim 7, Zuberi  discloses all the claimed limitation as discussed above except that the catalyst includes an electric heating catalyst support capable of heating an exhaust gas.
	Takase teaches that it is conventional in the art, to use a catalyst (1, 2) includes an electric heating catalyst support (9) capable of heating an exhaust gas (e.g. See Paragraphs [0052] The honeycomb substrate 2 is pillar-shaped, and has a partition wall 4 defining a plurality of cells 5 extending from one end face 6 to the other end face 7 and a circumferential wall 3 surrounding the partition wall 4. The cells 5 each act as a channel of a fluid, such as exhaust gas. The plurality of heaters 9 are adjacently arranged on a circumferential face 8 in a circumferential direction of the circumferential face 8 being an outside surface of the circumferential wall 3 of the honeycomb substrate 2 (a face exposed to the outside). Each of the intermediate members 14 is arranged in a state of being interposed between the circumferential face 8 of the honeycomb substrate 2 and the plurality of heaters 9.) (e.g. See Paragraphs [0052-0053]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the catalyst includes an electric heating catalyst support capable of heating an exhaust gas of Zuberi, as taught by Takase for the purpose of increasing the temperature the catalytic converter to a light off temperature, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalytic converter. 

Allowable Subject Matter
Claims 9-13 are allowed.
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including an insulating layer formed at least on an inner peripheral surface of the tubular main body, wherein the insulating layer contains glass containing a crystalline substance and containing silicon, boron, and magnesium, wherein the insulating layer has a porosity of from 1% to 12%, and has a porosity of from 1% to 6% in a range of from the interface between the insulating layer and the tubular main body to 50 μm of the insulating layer, wherein the insulating layer contains a pore, which is prevented from being brought into contact with an interface between the insulating layer and the tubular main body, and which has a maximum size of 50 μm or less; and a pore, which is brought into contact with an interface between the insulating layer and the tubular main body, and which has a maximum size of 30 μm or less, and wherein the insulating layer has a softening temperature of 850°C or more.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of  six patents:
	Hatakeyama et al. (Pat./Pub. No. US 2019/0078477), Mutsuda et al. (Pat./Pub. No. US 2016/0115843), Kunze et al. (Pat./Pub. No. US 2010/0150791), Merry et al. (Pat./Pub. No. US 2007/0065349), Stroom et al. (Pat./Pub. No. US 6245301), and Alward et al. (Pat./Pub. No. US 2004/0079060), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 02, 2022